Citation Nr: 1433958	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-18 315A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability, claimed as due to a Department of Veterans Affairs (VA) right knee replacement surgery in August 2005.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability, claimed as secondary to additional right knee disability due to VA right knee replacement surgery in August 2005.


REPRESENTATION

Appellant represented by:	James Rowe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1968 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  During the May 2014 Board hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.

The RO characterized the § 1151 issue on appeal as a claim seeking compensation for "loss of use of legs."  During the Travel Board hearing, the scope of the Veteran's intended claim and contentions were clarified.  His attorney confirmed (and the Veteran reiterated in his testimony) for the record that the issues he is pursuing are compensation under 38 U.S.C.A. §  1151, for a right knee disability and for a left knee disability as secondary to a right knee disability.   

In May 2013 (during the pendency of this appeal) the RO issued a rating decision denying a "claim for service connection for loss of use of legs, status post right knee replacement" on the basis that "the evidence submitted is not new and material."  As there has been some confusion as to whether the claims seeking compensation for knee disabilities under 38 U.S.C.A. § 1151 were claims to reopen, to clarify the matter, the Board finds the appeal seeking benefits under § 1151 as on appeal from the original May 2007 RO rating decision; there is no prior final rating decision on this issue.  Furthermore, as discussed below, the Veteran has withdrawn an appeal seeking service connection for bilateral knee disabilities (a separate and distinct claim from that seeking compensation under 38 U.S.C.A. § 1151).

The Veteran also initiated an appeal seeking service connection for posttraumatic stress disorder (PTSD).  A February 2010 rating decision awarded service connection for PTSD, and that issue is no longer on appeal.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a left knee disability, claimed as secondary to additional right knee disability due to a VA right knee replacement surgery in August 2005, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that he was withdrawing his appeal seeking  service connection for bilateral knee disabilities; there are no questions of fact or law in the matter remaining for the Board to consider.

2.  In August 2005, the Veteran underwent a right knee replacement operation at a VA hospital.

3.  It is reasonably shown that as a result of that VA right knee replacement, additional right knee disability was incurred which was an unforeseen consequence of the surgery.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim of service connection for bilateral knee disabilities; the Board has no further jurisdiction in such matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are met for additional right knee disability as due to VA right knee replacement in August 2005.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted with regard to the claim for compensation under 38 U.S.C.A. § 1151 for a right knee disability, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  And given the appellant's expression of intent to withdraw his appeal in the matter of service connection for bilateral knee disabilities, further discussion of the impact of the VCAA on such matter is also not necessary.

Dismissal of Issue Withdrawn at Hearing

The Veteran's perfected appeal formally included a claim of entitlement to service connection for bilateral knee disabilities, but the Veteran and his representative expressly withdrew the appeal on those service connection claims on the record at the beginning of the March 2014 Board hearing.

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by an authorized representative.  38 C.F.R. § 20.204.

Inasmuch as the Veteran has withdrawn his appeal for service connection for bilateral knee disabilities, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal seeking service connection for bilateral knee disability must be dismissed.

Legal Criteria, Factual Background, and Analysis

The Veteran contends that as a result of a right knee replacement surgery at a VA hospital in August 2005, he has incurred additional right knee disability.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, as in this case, the claimant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA compares the veteran's physical condition immediately prior to the surgery upon which the claim for benefits is based with the physical condition after the surgery.  38 C.F.R. § 3.361(b).  To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received treatment and subsequently incurred an additional disability does not establish causation.  38 C.F.R. §  3.361(c).  The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  See 38 C.F.R. § 3.361(d).  To establish that the proximate cause of the claimant's disability was some instance of fault on VA's part, the evidence must show that VA providers failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished the care without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  Whether the proximate cause of the veteran's additional disability was an event not reasonably foreseeable is determined on a case-by-case basis depending on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all information and lay and medical evidence of record in a case, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, VA will resolve such doubt in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

VA medical records show that in August 2005 the Veteran underwent a right total knee replacement at a VA medical facility.  Related VA records show that he was advised of the indications, risks, benefits, and alternative treatments concerning the procedure prior to providing consent; the contemplated risks were: "bleeding, infection, adverse drug reaction, [and] decreased mobility."  VA medical records from the weeks and months following the operation show continuing complaints of pain and swelling in the leg; notably, a September 2005 VA medical record from seven weeks following the operation contains a doctor's comment: "I am somewhat stumped as to why he is having as much pain as he has."  An October 2005 VA medical record shows that the Veteran "has had a prolonged and painful postoperative course.  He complains of nearly constant pain and swelling, worsening with weightbearing.  He still must take hydrocodone for pain control."

The RO sought to have a medical expert's review and interpretation of the VA medical records documenting details of the Veteran's right knee health around the time of the pertinent VA right knee replacement, before and after the procedure.  A July 2006 VA examination report examination report is now accompanied by a September 2006 addendum that discusses the pertinent medical records from around the time of the August 2005 VA medical procedure.  The September 2006 addendum directs attention to a May 2005 VA medical record to characterize the status of the right knee prior to the VA right knee replacement procedure.  The VA medical opinion addendum discusses that the May 2005 VA medical report shows that the Veteran complained of bilateral knee pain (right greater than left) for several years with a past history of arthroscopic surgery for both knees (right knee partial meniscectomy and bilateral ACL tears).  In May 2005, the Veteran was able to ambulate less than one block comfortably, denied mechanical symptoms, stated he experienced "occasional" knee swelling, and he wore a hinge knee brace on the right knee.  Examination in May 2005 demonstrated bilateral varus deformity of 10 degrees, mild MCL laxity, mild crepitation, range of motion 0 to 125 degrees, medial joint line tenderness, and "Quads 5/5."  The September 2006 VA medical opinion addendum notes (and the Board's review of the record found) that there is no documentation of range of motion, muscle strength, swelling, or subjective pain level for the interval between May 2004 and the time of surgery.  Diagnostic imaging from May 2004 (discussed in the September 2006 VA medical opinion addendum) showed "degenerative arthritis of both knees" and the "medial compartments are more extensively involved."

Later in the VA medical opinion addendum, the preparer discusses that the VA medical documentation from the time of the August 2005 right knee replacement.  This documentation indicated that leading up to the surgery the right knee degenerative joint disease was not adequately managed by conservative treatment including activity modification, analgesics, anti-inflammatories, intra-articular injections, ambulating aids, etc.  The Veteran elected to undergo a right total knee replacement.  Right total knee arthroplasty was completed; a limited lateral retinacular release was carried out and it was noted that the patella was tracking nicely.  There were no noted intraoperative complications.  Postoperative x-rays in January 2006 showed no abnormalities or concern beyond "mild (inconsequential) anterior notching of the femur."  The VA medical opinion addendum notes that the postoperative course "was confounded by" unexpected intensity and duration of pain, difficulty regaining knee motion, protracted period of rehabilitation, and swelling of the extremity.

The September 2006 VA medical opinion addendum discusses postoperative right knee finding from the July 2006 direct medical examination of the Veteran.  The Veteran complained of right knee pain after 10 minutes of walking and was taking Vicodin and Aleve to control pain.  He had a right antalgic gait and used a cane to assist ambulation.  Range of motion, active and passive, was limited to 10 degrees to 95 degrees with the entire arc of motion painful.  There was tenderness of the medial aspect of the right knee.  The right knee was stable to varus and valgus stress.  Quad strength was "5-/5."  Swelling of the right calf was noted with right calf circumference of 46 centimeters compared to 43 centimeters on the left. 

The September 2006 VA medical opinion addendum presents an extensive discussion of a number of possible explanations for the noted issues and symptom complaints in the Veteran's post-operative course.  The preparer notes that the VA medical providers stated "we cannot find any demonstrable cause for his continued discomfort" and the preparer discusses the possibility that the Veteran may have been subjectively magnifying his symptom complaints.  On the basis of the information available, the preparer of the September 2006 VA medical opinion addendum finds that the Veteran's post-operative result "was likely compromised by the development of a type I complex regional pain syndrome."  The preparer also opined that "Patient related factors ... also likely played a role."

Significantly, the preparing physician, an orthopedic physician consultant, opined that "more likely than not this patient's condition was not caused by the surgery.  However, I believe it is more likely than not that his condition became worse after the surgery."  In this regard, it appears that the expert accepted the Veteran's contention that his right knee disability was more severe following the VA right knee replacement surgery than it had been prior to the surgery.  The expert's opinion further states "the additional disability did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the attending VA personnel."  Significantly, the expert states: "More likely than not this veteran[']s outcome was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent healthcare provider/trainer/examiner."

The Board finds it important to note that it appears that the VA medical opinion presented in the September 2006 addendum was prepared without review or consideration of pertinent private medical records associated with the Veteran's medical evaluation and treatment of the right knee after the August 2005 VA right knee replacement.  A May 2006 letter from the Veteran's private medical doctor describes that the Veteran initiated private treatment with that provider in February 2006 "with the chief complaint of problems following a right total knee replacement."  The letter recalls that the Veteran "stated at that time that he had had persistent pain ever since the time of his surgery."  Initial examination revealed "severe pain with any attempts at range of motion of his knee, and range of motion was from 5 degree flexion contracture to approximately 90 degrees of further flexion."  This letter explains that "radiographs performed at that time showed a hybrid total knee arthroplasty in place, which means that the femoral component has a porous surface on it for bone to grow into and the tibial component is cemented."  X-rays "suggested failed ingrowth of bone into that porous surface of his femoral component, which can be a source of pain, and we scheduled him for a revision total knee replacement."

The May 2006 letter from the Veteran's private doctor describes performing a revision of the right knee replacement in April 2006, "and at the time of surgery ... [w]e did find that the femoral component had fibrous ingrowth only, and I think that this was the cause of his pain."  A synovectomy was performed to help improve the range of motion.  Significantly, "[w]e also assessed his patella at the time of surgery and felt that the composite was overly thick, which can be another cause of pain, and the thickness of the patella was brought down to what was felt to be a more appropriate thickness."  The letter describes that following the revision the Veteran reported that his knee was more stable and has a better range of motion.  The April 2006 private report from the revision procedure is consistent with the summary presented in the May 2006 letter; the April 2006 preoperative and postoperative diagnoses note "Failed right total knee arthroplasty" requiring the performed revision.

During the May 2014 Travel Board hearing, the Veteran's attorney argued that the private records concerning the April 2006 revision of the right knee replacement establish that the femoral component of the knee was loose such that only fibrous growth had occurred rather than bone growth.  The Veteran's attorney also directed attention to the indications in the private medical evidence that the original patella component of the knee replacement elements (as installed by the VA knee replacement procedure) were inappropriately and painfully thick, requiring trimming during the revision.  During the Board hearing, the Veteran testified that following the VA knee replacement surgery he experienced new constant unyielding swelling of the right leg that was only relieved with the private revision surgery.  He further testified, essentially, that he has experienced additional pain and sensory complaints with greater mobility limitations and a propensity to fall down since the VA knee replacement surgery and that these have not been entirely resolved by the private revision of that knee replacement.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran had additional disability following his VA right knee replacement in August 2005.  Medical evidence indicates that his range of motion has diminished and the September 2009 VA medical opinion expressly concludes that the Veteran's right knee disability is more severe following the VA operation than it was prior to the operation.  The Veteran's subjective testimony since the VA right knee replacement describes impairment of greater severity than appears to have been reported prior to the VA operation.  The contemporaneous evidence shows that the Veteran's increased severity of right knee symptomatology was reported consistently following the August 2005 VA operation and that the subjective reports were found to have a reasonable objective basis in the findings associated with the private April 2006 revision of the knee replacement showing that the replacement patella was inappropriately thick (such that it may cause pain) and required trimming as well as finding that the knee replacement femoral component was not properly set as only fibrous growth rather than the proper bone growth had taken place.  The private medical statement indicates that the Veteran's worsened pain may reasonably be attributed to these problems arising from the knee replacement in question.

Having concluded that the Veteran's right knee pathology manifested in additional disability due to the August 2005 VA right knee replacement operation, the Board proceeds to consideration of the further requirements necessary to establish § 1151 entitlement.  A review of the record indicates that the risks reported to the Veteran prior to the August 2005 VA right knee replacement operation did not contemplate an inappropriately over-thick patella component in the replacement or a loose/misfitted femoral component leading to fibrous growth rather than stable bone growth; these developments have been medically associated with increased pain and chronic swelling that were also not clearly included in the risk information provided to the Veteran in advance of the August 2005 VA operation.  The VA medical records clearly reflect that evaluation and treatment of the Veteran for some time following the operation did not contemplate either of the problems later detected by the private medical providers (the inappropriately over-thick patella and the problems with the knee replacement yielding only fibrous growth rather than needed bone growth for the femoral component, possibly indicating loose fitting of the femoral component).  Additionally, to the extent that the September 2009 VA medical opinion found that the Veteran's post-operative difficulties were most likely explained by onset of a pain syndrome, there is no suggestion that a risk of onset of a pain syndrome due to the operation was anticipated or presented to the Veteran.  Significantly, the September 2009 medical opinion concludes that "this veteran[']s outcome was the result of an event that could not reasonably have been foreseen or anticipated by a competent and prudent healthcare provider...."

Consequently, resolving reasonable doubt in the Veteran's favor, it may reasonably be found that the Veteran's worsened symptoms associated with the right knee (and subsequent surgery and recuperation time) arise from an event or events not reasonably foreseeable.

In light of the foregoing, the Board concludes that all of the legal requirements for establishing entitlement to benefits under 38 U.S.C.A. § 1151 are met, and that the award of such benefits for additional right knee disability resulting from VA right knee replacement procedure in August 2005 is warranted.


ORDER

The appeal seeking service connection for a bilateral knee disability is dismissed.

Entitlement to benefits under 38 U.S.C.A. § 1151 for additional right knee disability resulting from a VA right knee replacement procedure in August 2005 is granted.


REMAND

As explained in statements including during the Veteran's May 2014 Board hearing testimony, the Veteran alleges the he suffers from a left knee disability that was caused or aggravated by his overcompensating for the additional right knee disability arising from the August 2005 VA right knee replacement.  As discussed above, the Board finds that disability compensation under 38 U.S.C.A. § 1151 is warranted for a right knee disability.  The Board finds that additional development and AOJ readjudication is needed to appropriately address the secondary theory of entitlement to left knee disability compensation benefits, especially in light of the newly awarded entitlement to compensation for right knee disability establishing a predicate element of the claim.

The left knee issue on appeal thus requires adequate development to allow for an informed determination as to whether the Veteran has a chronic left knee disability that was caused or aggravated by his right knee disability.  The September 2006 VA medical opinion addressing the appeal states that the "right knee condition does not significantly affect his left knee."  This opinion appears to have been informed by the a July 2006 VA examination and appears not to have been informed by private medical records from 2006 with pertinent new information concerning the nature of the Veteran's right knee disability.  During the eight years that have passed following that medical opinion, the Veteran has described worsening manifestations of his pertinent disabilities (including as expressed in his May 2014 Board hearing testimony).

In light of the fact that the only medical opinion of record addressing the secondary theory of entitlement for left knee disability is limited to a single conclusory statement on the matter and was prepared eight years ago without the benefit of all pertinent information, a new medical opinion is warranted.  The record does not include a medical opinion that adequately addresses this secondary theory of entitlement to compensation for left knee disability.

Additionally, the most recent complete updates of the set of VA medical reports in the record are dated around 2006 and 2007.  The Veteran's May 2014 Board hearing testimony included statements suggesting that he has had some more recent medical consultation at VA facilities.  Updated VA records are constructively of record, may be pertinent evidence in the matter at hand, and must be secured.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and take all necessary action to ensure compliance with all VCAA notice and assistance requirements with respect to the issue remaining on appeal.

2.  The AOJ should secure for the record copies of complete updated (i.e., any not already associated with the record) clinical records of all VA evaluations and treatment the Veteran has received for his knees.

3.  The AOJ should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left knee disability.  The entire record, to include this remand, must be reviewed by the examiner in connection with the examination.  Based on a review of the record, and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by medical diagnosis) each left knee disability found.

(b) As to each left knee disability diagnosed, please opine whether it is at least as likely as not (a 50 % or greater probability) that such was either caused or aggravated by (increased in severity due to) his right knee disability arising from his right total knee replacement?  If a left knee disability is determined to not be related to the Veteran's right knee disability, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature.

3.  The AOJ should then review the record and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


